Citation Nr: 0731817	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-20 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as depression and anxiety, 
including as due to service-connected generalized acne 
vulgaris.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 1969 
and had more than three years of prior service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The veteran testified before the Board at a videoconference 
hearing in June 2007.  

The file reflects that the veteran was previously represented 
by a private attorney.  However, prior to his videoconference 
hearing, the veteran designated The American Legion as his 
representative.  

A preliminary review of the file also reveals the veteran 
initiated an appeal for an increased rating for his service-
connected acne vulgaris.  But the RO since has granted a 
higher rating for that disability, and he did not file a 
substantive appeal (VA Form 9 or equivalent statement) to 
perfect an appeal to the Board concerning that additional 
issue, including in terms of whether he deserves an even 
higher rating than he received.  Therefore, no claim 
concerning his service-connected acne vulgaris is before the 
Board.  See 38 C.F.R. § 20.200 (2007) (an appeal to the Board 
requires submission of both a timely notice of disagreement 
(NOD) and substantive appeal (VA Form 9 or equivalent 
statement)).  




FINDINGS OF FACT

1.  The greater weight of the credible, competent evidence 
does not indicate a chronic acquired psychiatric disorder was 
initially manifest while the veteran was in the military or 
even for many years after his discharge from service.  

2.  Service connection has been established for generalized 
acne vulgaris, currently rated 60-percent disabling.  

3.  According to the relevant medical and other evidence, it 
is just as likely as not the veteran's generalized anxiety 
disorder and depression are exacerbated by his already 
service-connected generalized acne vulgaris.  

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran has 
a chronic acquired psychiatric disorder, manifested by 
anxiety and depression, which is at least partly aggravated 
by his already service-connected acne vulgaris.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because this is ultimately inconsequential - and therefore 
at most harmless error, regardless.  See, e.g., Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2) (2007).  

Disability that is proximately due to or the result of a 
service-connected condition also shall be service-connected.  
38 C.F.R. § 3.310(a).  But medical evidence is required to 
show this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  In addition, service connection is 
permitted for chronic aggravation of a non-service-connected 
disability caused by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran's service medical records, including the report 
of his military separation examination, are completely 
unremarkable for any complaints, clinical findings, or 
diagnosis indicative of depression or anxiety.  

The report of a VA general medical compensation examination 
in September 1969 also does not reflect any psychiatric 
complaints, and the examiner noted that the psychiatric 
examination was normal.  

A private physician wrote in March 2003 that he had treated 
the veteran for generalized anxiety disorder and depression 
since 1999.  The letter did not indicate the date of onset or 
etiology of the psychiatric disorder.  However, notes of 
psychiatric treatment from September 1999 through January 
2000 are of record, and they repeatedly refer to the veteran 
struggling with depression, physical ailments, financial 
issues, a sense of not being appreciated for his past and 
present efforts, sleep problems, childhood emotional 
problems, and disappointment over difficulties with his 
daughter's legal case as contributing to his psychiatric 
symptoms.  

Another private treatment report dated in August 1999 notes 
the veteran's statement that "I'm just worn down over the 
years over a lot of things", also indicates he rated his 
average depression as 5-7/10 for as long as he could 
remember, and that he could not "recall a good, energetic 
day in 30 years."  

During his videoconference hearing in June 2007, the veteran 
testified about the various effects his acne problem had on 
his duties during service and in the many years since.  He 
noted the helpful treatment he had received from the 
private psychiatrist beginning in 1999.  

Following his hearing, the veteran submitted additional 
evidence in support of his claim - a letter dated in May 
2007 from this same private psychiatrist, again stating that 
he treated the veteran from September 1999 through July 2003.  
The veteran waived his right to have this additional evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c)(4).  This physician indicated the veteran had 
struggled with considerable emotional difficulties associated 
with his acne and the considerable lack of appropriate 
medical care he had received while in the military.  This 
private psychiatrist concluded that "[t]o a reasonable 
degree of medical certainty the stress associated with his 
acne aggravated his psychiatric condition."  The veteran 
also submitted copies of canceled checks made payable to a 
psychiatric clinic, dated in 1972 and 1973, to show he had 
experienced similar symptoms many years ago and had received 
this same type of treatment for them during those years 
shortly after his discharge from the military in 1969.  

Since, however, there is no probative evidence of complaints, 
clinical findings, or a diagnosis indicative of any chronic 
psychiatric disorder during service or of a psychosis, in 
particular, within one year after the veteran's separation 
from service (meaning by July 1970), there are no grounds for 
granting service connection on either the basis of direct or 
presumptive incurrence of the condition at issue 
during service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309; see also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Nevertheless, the severity of the veteran's service-connected 
skin condition is beyond question; he had a 30 percent rating 
for it for many years after service, until rather recently in 
2006 when the RO increased the rating to 60 percent.  
And although the private treatment records dated in 1999 and 
2000 list numerous possible causes for his psychiatric 
disorder that are totally unrelated to his 
service-connected skin condition, the psychiatrist who 
treated him during that period has recently provided a 
medical opinion in support of the claim definitely stating 
the skin condition has aggravated the psychiatric disorder in 
terms of the veteran having a very difficult time adjusting 
emotionally to all that goes along with the adverse effects 
of this condition.  There is no credible, competent medical 
evidence to the contrary.  

Accordingly, considering the veteran's statements and hearing 
testimony, the medical evidence noting the severity of his 
service-connected skin condition, and, importantly, the 
medical nexus opinion by his private psychiatrist, and 
affording the veteran the benefit of all reasonable doubt, 
the Board finds that the criteria are met for service 
connection for a chronic acquired psychiatric disorder, 
manifested by depression and anxiety, on the premise it is at 
least partly secondary to the already service-connected skin 
condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  The claim therefore is granted.


ORDER

Service connection is granted for a chronic acquired 
psychiatric disorder, manifested by depression and anxiety, 
as secondary to the service-connected skin condition.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


